PER CURIAM.
Upon consideration of the petition of NLRB herein, filed March 15, 1945, for enforcement of its order of March 7, 1945, in this proceeding, and it appearing from the files of this Court that an order to show cause was issued by the clerk of this Court and served by the United States Marshal for the Southern District of California on respondents named therein, and said respondents have not filed an answer to such order to show cause and the time to reply thereto having expired, and from an examination of the certified transcript of record in this cause it appears that the parties hereto consented in writing to entry of a decree of this court enforcing the said order of said NLRB, and good cause therefor appearing; it is ordered that said petition be, and hereby is granted, and that a decree of this Court be filed enforcing the said order of the NLRB herein, and that a certified copy of such decree be forthwith issued by the clerk of this court to the parties to this proceeding.